DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

               CHRISTOPHER ADKINS and MISTY ADKINS,
                            Appellants,

                                     v.

  ROY KATZIN, M.D., SPECIALISTS ON CALL, INC., a Foreign Profit
     Corporation, TELE-PHYSICIANS, P.C., a Georgia Professional
  Corporation and Foreign Profit Corporation d/b/a SPECIALISTS ON
    CALL PHYSICIANS and d/b/a FLORIDA TELE-PHYSICIANS,
SPECIALISTS ON CALL PHYSICIANS CORPORATION, a Foreign Profit
 Corporation, and NAPLES HMA, LLC d/b/a PHYSICIANS REGIONAL
                         MEDICAL CENTER,
                              Appellees.

                               No. 4D20-2271

                               [April 1, 2021]

   Appeal of a nonfinal order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; James L. Martz, Judge; L.T. Case
No. 50-2018-CA-011468-XXXX-MB.

  Robert C. Hubbard and George A. Vaka of Vaka Law Group, P.L.,
Tampa, for appellants.

   Michael R. D'Lugo of Wicker, Smith, O'Hara, McCoy & Ford, P.A.,
Orlando, for appellee Naples HMA, Inc. d/b/a Physicians Regional Medical
Center.

  Ilisa W. Hoffman and Kelly A. Fernandes of Hoffman Law Group, P.A.,
Coral Gables, for appellees Roy Katzin, M.D., Specialists On Call, Inc., and
Specialists On Call Physicians Corporation.

PER CURIAM.

   Affirmed.

LEVINE, C.J., CIKLIN and FORST, JJ., concur.

                           *          *          *
Not final until disposition of timely filed motion for rehearing.




                               2